t c memo united_states tax_court norma a cohen petitioner v commissioner of internal revenue respondent docket no filed date neil l prupis for petitioner guy g lavignera and patricia h delzotti for respondent memorandum opinion swift judge respondent determined a deficiency in petitioner’s federal_income_tax for and a penalty as follows deficiency under sec_6662 accuracy-related_penalty dollar_figure dollar_figure the principal issue for decision is whether dollar_figure distributed to petitioner from an individual_retirement_account is to be included in petitioner’s taxable_income unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule the stipulated facts are so found at the time the petition was filed petitioner resided in cedar grove new jersey petitioner was born on date on date petitioner and norman a cohen norman were divorced pursuant to a final judgment or decree of divorce at which time financial and other matters with respect to the divorce were reserved for subsequent resolution on date the superior court of new jersey county of essex superior court entered an order reflecting its decision relating to the separate financial and other matters with respect to petitioner’s and norman’s divorce with respect to approximately dollar_figure in funds that norman had invested in an individual_retirement_account ira in his name managed by dreyfus liquid_assets dreyfus the court order stated that norman’s dreyfus ira norman’s ira shall be forthwith divided equally between petitioner and norman in july of petitioner opened in her name a dreyfus ira on the application_for her dreyfus ira petitioner’s ira petitioner indicated that her ira would be funded by a transfer of dollar_figure from norman’s ira on date norman mailed to dreyfus a letter enclosing a copy of the above court order directing dreyfus to transfer dollar_figure from his ira into petitioner’s ira in the letter to dreyfus norman indicated that the request to transfer the dollar_figure was due to a divorce settlement and norman attached to the letter petitioner’s application to open her ira on date dreyfus transferred the dollar_figure from norman’s ira directly into petitioner’s ira four and a half months later on date petitioner signed a dreyfus distribution request form in which petitioner directed dreyfus to liquidate dollar_figure from her ira the dreyfus form stated expressly that -- if you are requesting a distribution from a traditional_ira you acknowledge that your traditional_ira will be subject_to income_tax and if you are under age a penalty tax for premature_distribution petitioner requested dreyfus not to withhold any income_tax from the distribution on date dreyfus issued a check payable to petitioner in the amount of dollar_figure the check was drawn on petitioner’s ira and when it was cashed it was endorsed on the reverse side by petitioner and by norman as between petitioner and norman the evidence is not clear as to who actually received the dollar_figure apparently the dollar_figure was used by petitioner to buy out norman’s interest in the marital home where petitioner was then living with petitioner’s and norman’s two children a yearend statement of transactions relating to petitioner’s ira reflected a date premature_distribution of dollar_figure in early dreyfus mailed to petitioner a form 1099-r distributions from iras which reflected the dollar_figure distributed by dreyfus from petitioner’s ira as a taxable_distribution to petitioner the form 1099-r also reflected that dreyfus had not withheld any federal_income_tax from the distribution petitioner alleges that she never received this form 1099-r on date on her individual federal_income_tax return for petitioner did not report the dollar_figure ira distribution as taxable_income on date respondent mailed a notice_of_deficiency to petitioner relating to petitioner’s federal_income_tax return in which respondent treated the dollar_figure distribution from petitioner’s ira as taxable_income to petitioner against which an additional 10-percent tax applied reflecting a total dollar_figure tax_deficiency also respondent determined that petitioner was liable for a dollar_figure accuracy- related penalty relating to petitioner’s failure to report the dollar_figure ira distribution as taxable_income discussion petitioner argues that the date transfer of dollar_figure out of norman’s ira to petitioner’s ira should be treated as taxable to norman thereby giving petitioner a dollar_figure tax basis in the dollar_figure transferred into her ira resulting in zero taxable_income on the distribution of the dollar_figure out of her ira petitioner contends that the reason the dollar_figure transfer out of norman’s ira should be taxable to norman is that the court’s order directing equal division of norman’s dollar_figure ira but not expressly directing establishment of a new ira for petitioner’s benefit into which dollar_figure necessarily would be transferred does not satisfy a requirement of sec_408 for norman’s distribution to be treated as a tax-free_rollover sec_408 provides as follows transfer of account incident_to_divorce --the transfer of an individual’s interest in an ira to his spouse or former spouse under_a_divorce_or_separation_instrument described in subparagraph a of sec_71 is not to continued we disagree the order of the superior court dated date directs the equal division of norman’s ira the language of the court’s order clearly is referring to an interest in norman’s ira the dollar_figure transferred from norman’s ira to petitioner’s ira reflected a one-half interest in norman’s ira and the transfer was made pursuant to a divorce_or_separation_instrument petitioner cites czepiel v commissioner tcmemo_1999_ in support of her position that the transfer of dollar_figure from norman’s ira to an ira established for her benefit constituted a taxable_distribution to norman czepiel is distinguishable therein the taxpayer was ordered to pay his former spouse dollar_figure as a further division of marital property without any reference to an ira as the source of the payment and the taxpayer withdrew funds from his ira to pay his former spouse we conclude that the distribution out of norman’s ira to petitioner’s ira was not taxable to norman that norman had no tax basis therein that was transferred to petitioner and that the distribution in december of of the dollar_figure held in continued be considered a taxable transfer made by such individual and such interest at the time of the transfer is to be treated as an ira of such spouse and not of such individual thereafter such ira is to be treated as maintained for the benefit of such spouse petitioner does not argue that norman had a tax basis in his ira prior to transferring an interest therein to petitioner petitioner’s ira constituted taxable_income to petitioner generally under sec_72 a 10-percent additional tax is imposed on a taxpayer on that portion of an early distribution from a qualified ira that is includable in the taxpayer’s gross_income because we have concluded that the dollar_figure distribution constituted taxable_income to petitioner and because no exception applies it follows that petitioner is liable for the 10-percent additional tax on the dollar_figure early distribution under sec_6662 an accuracy-related_penalty is to be added to the portion of an underpayment_of_tax attributable to negligence to a disregard of rules or regulations or to a substantial_understatement_of_income_tax generally for purposes of the accuracy-related_penalty negligence includes a failure to make a reasonable attempt to comply with the tax laws sec_6662 negligence is indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of the claimed tax treatment of an item does not have a reasonable basis for such tax treatment and does not act with reasonable_cause and in good_faith with respect to such tax treatment sec_1_6662-3 sec_1_6662-3 sec_1 a income_tax regs under sec_7491 respondent has the burden of production with respect to any penalty once respondent comes forward with evidence that a penalty is appropriate respondent generally is regarded as having satisfied his burden of production and the taxpayer continues to have the burden_of_proof with regard to whether a penalty should be imposed see h conf rept pincite 1998_3_cb_747 the form 1099-r mailed by dreyfus to petitioner clearly reflected that the entire dollar_figure distribution constituted the taxable_amount of the distribution and that no federal_income_tax was withheld from the distribution under the regulations negligence is indicated where a taxpayer fails to include on her tax_return an amount shown as taxable_income on an information_return sec_1_6662-3 income_tax regs despite petitioner’s uncorroborated testimony that she never actually received the form 1099-r mailed by dreyfus to petitioner petitioner does not deny receiving an annual_statement that characterized the dollar_figure distribution as a premature_distribution and petitioner acknowledges that she completed and signed the distribution request form which reflected a specific request not to apply income_tax_withholding to the distribution the evidence does not establish that petitioner had a reasonable basis for not reporting the dollar_figure distribution on her federal_income_tax return we conclude that petitioner is liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule
